                                            Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9       GEORGE S.,                                        Case No. 19-cv-04252-JSC
                                                         Plaintiff,
                                  10
                                                                                             ORDER RE: CROSS MOTIONS FOR
                                                  v.                                         SUMMARY JUDGMENT
                                  11

                                  12       ANDREW SAUL, Commissioner of Social               Re: Dkt. Nos. 18, 19
Northern District of California




                                           Security
 United States District Court




                                  13                     Defendant.
                                  14

                                  15
                                               Pursuant to 42 U.S.C. § 405(g), Plaintiff filed this lawsuit for judicial review of the
                                  16
                                       Administrative Law Judge’s order affirming the Social Security Administration’s suspension of
                                  17
                                       his Plan to Achieve Self-Support (PASS). The parties’ cross motions for summary judgment are
                                  18
                                       now pending before the Court.1 (Dkt. Nos. 18 & 19.) After careful consideration of the parties’
                                  19
                                       briefing, the Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b),
                                  20
                                       DENIES Plaintiff’s motion for summary judgment and GRANTS Defendant’s motion for
                                  21
                                       summary judgment. The Administration’s interpretation of the regulations regarding the PASS
                                  22
                                       program is entitled to deference and the ALJ did not abuse its discretion in affirming the
                                  23
                                       suspension of his PASS plan.
                                  24
                                                                                 BACKGROUND
                                  25
                                               Plaintiff began receiving supplemental security income (SSI) in September 1989.
                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 7 & 10.)
                                          Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 2 of 7




                                   1   (Administrative Record (AR) 6.) In 2009, Plaintiff’s application to participate in the Social

                                   2   Security Administration’s PASS program was approved. (AR 6.) Under the PASS program, an

                                   3   SSI recipient develops and pursues a vocational plan aimed at eliminating or significantly

                                   4   reducing the claimant’s reliance on disability benefits. See 20 C.F.R. §§ 416.1180–146.1181. The

                                   5   SSI recipient must set forth a viable and financially sustainable PASS plan with a feasible goal.

                                   6   See 20 C.F.R. § 416.1181.

                                   7           At the time Plaintiff’s PASS was approved he was 65—a year away from full retirement

                                   8   age, see 20 C.F.R. § 404.409. A year later, when he achieved full retirement age, on July 18,

                                   9   2010, his SSI disability benefits converted to SSI aged payments and his SSDI benefits converted

                                  10   to retirement benefits. (AR 8.) Seven years later, in July 2017, Plaintiff received a notice

                                  11   suspending his PASS which stated:

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19   (AR 93.) A month later, the Administration denied Plaintiff’s request for reconsideration finding

                                  20   that the conversion of his benefits to aged benefits from disability benefits rendered his PASS plan

                                  21   “futile.” (AR 98.) In particular, the Administration stated:

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                           Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 3 of 7




                                   1   (AR 98.)

                                   2          Plaintiff requested a hearing before an Administrative Law Judge (ALJ), which was held

                                   3   on November 15, 2018. (AR 158-179.) On January 16, 2019, the ALJ issued a decision finding

                                   4   that the suspension of Plaintiff’s PASS was “appropriate.” (AR 6-9.) The ALJ found that while

                                   5   the Administration “made many questionable decisions, including approving his PASS plan when

                                   6   he was 65 years old and close to full retirement age, providing numerous program extensions up to

                                   7   seven years after he attained full retirement age[,] and suspending the program just as he was

                                   8   about to complete it,” the underlying purpose of the program was rendered “moot” when his

                                   9   disability benefits were converted to retirement/aged benefits. (AR 8 (citing 20 CFR §§ 404.409

                                  10   and 416.1180).)

                                  11          Plaintiff filed a request for review of the ALJ’s decision, which the Appeals Council

                                  12   denied. (AR 10.) Plaintiff then sought review in this Court. (Dkt. 1.) In accordance with Civil
Northern District of California
 United States District Court




                                  13   Local Rule 16-5, the parties filed cross-motions for summary judgment (Dkt. Nos. 18, 19), which

                                  14   are now ready for decision without oral argument.

                                  15                                          LEGAL STANDARD

                                  16          An ALJ’s “decision to deny benefits will only be disturbed if it is not supported by

                                  17   substantial evidence or it is based on legal error.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

                                  18   2005) (internal quotation marks and citation omitted). “Substantial evidence means such relevant

                                  19   evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

                                  20   quotation marks and citation omitted). “Where evidence is susceptible to more than one rational

                                  21   interpretation, it is the ALJ’s conclusion that must be upheld.” Id. In other words, if the record

                                  22   “can reasonably support either affirming or reversing, the reviewing court may not substitute its

                                  23   judgment for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th

                                  24   Cir. 2014) (internal quotation marks and citation omitted). However, “a decision supported by

                                  25   substantial evidence will still be set aside if the ALJ does not apply proper legal standards.” Id.

                                  26                                              DISCUSSION

                                  27          Plaintiff insists that the Administration misapplied the relevant law regarding the PASS

                                  28   program when it found that Plaintiff was no longer eligible for the PASS program as of July 2010
                                                                                         3
                                           Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 4 of 7




                                   1   when he began receiving full retirement benefits, and that the ALJ’s affirmation of this

                                   2   determination was not supported by substantial evidence.

                                   3          Under 42 U.S.C. § 405(a), the Commissioner has “full power and authority to make rules

                                   4   and regulations and to establish procedures” deemed “necessary or appropriate to carry out such

                                   5   provisions, and shall adopt reasonable and proper rules and regulations to regulate and provide for

                                   6   the nature and extent of the proofs and evidence and the method of taking and furnishing the same

                                   7   in order to establish the right to benefits hereunder.” Courts describe the Commissioner as having

                                   8   “exceptionally broad authority.” Bowen v. Yuckert, 482 U.S. 137, 145 (1987) (internal citation

                                   9   omitted). Judicial review of regulations promulgated pursuant to § 405(a) is therefore narrowly

                                  10   “limited to determining whether the regulations promulgated exceeded the [Commissioner’s]

                                  11   statutory authority and whether they are arbitrary and capricious.” Id. (internal citation and

                                  12   quotation marks omitted). Where a statute is silent or ambiguous as to a specific issue, an
Northern District of California
 United States District Court




                                  13   agency’s “legislative regulations are given controlling weight unless they are arbitrary, capricious,

                                  14   or manifestly contrary to the statute.” Chevron, U.S.A., Inc v. Nat. Res. Def. Council, Inc., 467

                                  15   U.S. 837, 842-44 (1984). Likewise, “when an agency is authorized by Congress to issue

                                  16   regulations and promulgates a regulation interpreting a statute it enforces, the interpretation

                                  17   receives deference if the statute is ambiguous and if the agency’s interpretation is reasonable.”

                                  18   Encino Motorcars, LLC v. Navarro, ––– U.S. ––––, 136 S. Ct. 2117, 2124 (2016). Similarly, an

                                  19   agency’s interpretations of its ambiguous regulations are “controlling unless plainly erroneous or

                                  20   inconsistent with the regulation” or there is other “reason to suspect that the interpretation does not

                                  21   reflect the agency’s fair and considered judgment on the matter in question.” Auer v. Robbins, 519

                                  22   U.S. 452, 461 (1997) (internal quotation marks and citation omitted).

                                  23          The PASS program is primarily a creature of regulation which arises out of statutory

                                  24   language authorizing the Commissioner of Social Security to approve “a plan for achieving self-

                                  25   support.” 42 U.S.C. § 1382a(b)(4)(B)(iv); see also 42 U.S.C. § 1382b(a)(4). The key regulation at

                                  26   issue here is 20 C.F.R. § 416.1181(a), which states in relevant part:

                                  27                     (a) A PASS must—
                                                              (1) Be designed especially for you;
                                  28
                                                                                         4
                                          Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 5 of 7




                                                             (2) Be in writing;
                                   1
                                                             (3) Be approved by us (a change of plan must also be approved
                                   2                         by us);
                                   3                         (4) Have a specific employment goal that is feasible for you, that
                                                             is, a goal that you have a reasonable likelihood of achieving;
                                   4
                                                             (5) Have a plan to reach your employment goal that is viable and
                                   5                         financially sustainable, that is, the plan—
                                                             (i) Sets forth steps that are attainable in order to reach your goal,
                                   6
                                                             and
                                   7                         (ii) Shows that you will have enough money to meet your living
                                                             expenses while setting aside income or resources to reach your
                                   8                         goal;
                                   9                         (6) Be limited to one employment goal; however, the
                                                             employment goal may be modified and any changes related to the
                                  10                         modification must be made to the plan;
                                  11                         (7) Show how the employment goal will generate sufficient
                                                             earnings to substantially reduce or eliminate your dependence on
                                  12                         SSI or eliminate your need for title II disability benefits;
Northern District of California
 United States District Court




                                  13   20 C.F.R. § 416.1181(a). In affirming the Administration’s suspension of Plaintiff’s PASS
                                  14   program as futile the ALJ reasoned that “[o]ne of the objectives of the SSI PASS program is to
                                  15   help blind or disabled persons become self-supporting” and when Plaintiff’s “SSI disability was
                                  16   converted to SSI aged payments when he attained full retirement age” the “[c]ompletion of the
                                  17   PASS plan would not reduce the amount of retirement benefits he is entitled to and any loss of SSI
                                  18   aged payments does not reduce reliance on the disability program, which renders moot the
                                  19   underlying purpose of the PASS program.” (AR 8.)
                                  20          Plaintiff does not discuss what level of deference applies to the Administration’s decision
                                  21   here; indeed, Plaintiff does not acknowledge that any level of deference applies to the
                                  22   Administration’s interpretation of the regulations regarding the PASS program. Instead, Plaintiff
                                  23   makes two arguments: (1) because the regulations regarding the PASS program make no
                                  24   distinction between disability-based benefits and aged-based benefits, the Administration’s
                                  25   interpretation is wrong as a matter of law, see Dkt. No. 20 at 2:18-24 (citing 20 C.F.R. §§
                                  26   416.1181(a)(7); 416.1112(c)(9); 416.1124(c)(13))); and (2) the ALJ’s decision was not supported
                                  27   by substantial evidence because completion of his PASS would in fact eliminate his SSI benefits.
                                  28   Neither argument is persuasive.
                                                                                         5
                                           Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 6 of 7




                                   1          First, the regulation does not squarely address whether an individual receiving retirement

                                   2   benefits is eligible for the PASS program. This omission renders the regulation ambiguous on this

                                   3   point. Given its ambiguity, the question is not whether the regulation is capable of multiple

                                   4   interpretations, but rather, whether the Commissioner’s interpretation “fall[s] fall within the

                                   5   bounds of reasonable interpretation.” Kisor v. Wilkie, 139 S. Ct. 2400 (2019) (internal citation and

                                   6   quotation marks omitted). It does.

                                   7          The PASS program is designed to reduce dependence on SSI or disability benefits. 20

                                   8   C.F.R. § 416.1181(a). It is undisputed that once Plaintiff obtained full retirement age, his SSDI

                                   9   benefits converted to non-income based retirement benefits in the amount of $872 and his SSI

                                  10   benefits converted to SSI aged benefits in the amount of $43.72. (AR 93; see also 20 C.F.R. §

                                  11   404.310 (stating that when an individual reaches full retirement age, his SSDI benefits transition

                                  12   from disability benefits to retirement/aged benefits).) The Administration reasoned that because
Northern District of California
 United States District Court




                                  13   completion of Plaintiff’s PASS would have no effect on his retirement benefits, even if it resulted

                                  14   in loss of his SSI aged benefits “loss of SSI Aged does not reduce reliance on the disability

                                  15   program, it cannot be found viable.” (AR 98.) In doing so, the Administration distinguished

                                  16   between age-based benefits and disability benefits and found that even if completion of the PASS

                                  17   would result in eliminating the $43.72 that Plaintiff received in aged benefits, because the bulk of

                                  18   his benefits (the retirement based ones), would be unchanged, the underlying purpose of the PASS

                                  19   program—to reduce dependance on disability benefits—would be moot. Plaintiff offers no legal

                                  20   authority for his argument that Administration erred in doing so. Instead, he points to ambiguities

                                  21   in the regulations’ language. However, the Court must defer to the Administration’s interpretation

                                  22   of its ambiguous regulations as long as reasonable unless an “alternative reading is compelled by

                                  23   the regulation’s plain language or by other indications of the Secretary’s intent at the time of the

                                  24   regulation’s promulgation.” Gardebring v. Jenkins, 485 U.S. 415, 430 (1988). Plaintiff has not

                                  25   offered evidence of either.2 The Court thus must defer to the Administration’s reasonable

                                  26
                                       2
                                  27     To the extent that Plaintiff suggests that Congress’ intent was to read the PASS provisions
                                       “generously” and provide blind and disabled persons every opportunity to return to employment,
                                  28   Plaintiff has failed to show how the Administration’s interpretation of the program as inapplicable
                                       for persons who have reached full retirement age—and are no longer received disability as
                                                                                          6
                                           Case 3:19-cv-04252-JSC Document 21 Filed 10/20/20 Page 7 of 7




                                   1   interpretation of its regulation.

                                   2           Second, the ALJ’s decision affirming the Administration’s suspension is supported by

                                   3   substantial evidence. Even if, as Plaintiff argues, completion of his PASS would have eliminated

                                   4   the $43.72 he was receiving in aged SSI benefits, it would have had no effect on the $872 he was

                                   5   receiving in retirement benefits. Further, the underlying rationale was that Plaintiff had

                                   6   transitioned to retirement benefits from disability benefits and the program was aimed at providing

                                   7   a path for individuals receiving disability benefits to return to work, not individuals who had

                                   8   reached full retirement age and were entitled to benefits as a result of their age. Even if the

                                   9   evidence could reasonably support another conclusion, the Court must uphold the ALJ’s decision

                                  10   and “may not substitute [its] judgment for that of the Commissioner.” Verduzco v. Apfel, 188 F.3d

                                  11   1087, 1089 (9th Cir. 1999).

                                  12           As a final matter, the Court notes, as did the ALJ, that the Administration made numerous
Northern District of California
 United States District Court




                                  13   questionable and unfortunate decisions with respect to Plaintiff’s PASS plan approval and renewal

                                  14   of the plan when Plaintiff was so close to and at retirement age. Given the Administration’s

                                  15   unfortunate actions and Plaintiff’s reliance on the same, the Court hopes that this will be the end

                                  16   of the matter as far as the Administration is concerned.

                                  17                                             CONCLUSION

                                  18           For the reasons stated above, the Court DENIES Plaintiff’s motion for summary judgment

                                  19   and GRANTS Defendant’s motion for summary judgment.

                                  20           The Clerk will enter separate judgment in the Defendant’s favor.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: October 20, 2020

                                  24

                                  25
                                                                                                     JACQUELINE SCOTT CORLEY
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                       opposed to aged-based benefits—is inconsistent with this intent.
                                                                                      7
